The defendant’s petition for certification for appeal from the Appellate Court, 14 Conn. App. 134, is granted, limited to the issue: “Did the Appellate Court err in sustaining the conclusion of the trial court at the hearing on the motion to suppress that there was sufficient evidence of probable cause under our federal and state constitutions to justify the police in making a warrantless search of the vehicle in which the defendant was a passenger and in arresting him as a result of that search?”